Exhibit 10.36

KEY TRONIC CORPORATION

2010 INCENTIVE PLAN

SECTION 1. PURPOSE

The purpose of the Key Tronic Corporation 2010 Incentive Plan is to attract,
retain and motivate employees, officers, directors, consultants, agents,
advisors and independent contractors of the Company and its Related Companies by
providing them the opportunity to acquire a proprietary interest in the Company
and to align their interests and efforts to the long-term interests of the
Company’s shareholders.

SECTION 2. DEFINITIONS

Certain capitalized terms used in the Plan have the meanings set forth in
Appendix A.

SECTION 3. ADMINISTRATION

 

3.1 Administration of the Plan

(a) The Plan shall be administered by the Board or the Compensation Committee,
which shall be composed of two or more directors, each of whom is a
“non-employee director” within the meaning of Rule 16b-3(b)(3) promulgated under
the Exchange Act, or any successor definition adopted by the Securities and
Exchange Commission, and an “outside director” within the meaning of
Section 162(m) of the Code, or any successor provision thereto.

(b) Notwithstanding the foregoing, the Board may delegate concurrent
responsibility for administering the Plan, including with respect to designated
classes of Eligible Persons, to different committees consisting of two or more
members of the Board, subject to such limitations as the Board deems
appropriate, except with respect to Awards to Participants who are subject to
Section 16 of the Exchange Act or Awards granted pursuant to Section 15 of the
Plan. Members of any committee shall serve for such term as the Board may
determine, subject to removal by the Board at any time. To the extent consistent
with applicable law, the Board may authorize one or more senior executive
officers of the Company to grant Awards to designated classes of Eligible
Persons, within limits specifically prescribed by the Board; provided, however,
that no such officer shall have or obtain authority to grant Awards to himself
or herself or to any person subject to Section 16 of the Exchange Act.



--------------------------------------------------------------------------------

(c) All references in the Plan to the “Committee” shall be, as applicable, to
the Board, the Compensation Committee or any other committee or any officer to
whom authority has been delegated to administer the Plan.

 

3.2 Administration and Interpretation by Committee

(a) Except for the terms and conditions explicitly set forth in the Plan and to
the extent permitted by applicable law, the Committee shall have full power and
exclusive authority, subject to such orders or resolutions not inconsistent with
the provisions of the Plan as may from time to time be adopted by the Board or a
committee composed of members of the Board, to (i) select the Eligible Persons
to whom Awards may from time to time be granted under the Plan; (ii) determine
the type or types of Award to be granted to each Participant under the Plan;
(iii) determine the number of shares of Common Stock to be covered by each Award
granted under the Plan; (iv) determine the terms and conditions of any Award
granted under the Plan; (v) approve the forms of notice or agreement for use
under the Plan; (vi) determine whether, to what extent and under what
circumstances Awards may be settled in cash, shares of Common Stock or other
property or canceled or suspended; (vii) interpret and administer the Plan and
any instrument evidencing an Award, notice or agreement executed or entered into
under the Plan; (viii) establish such rules and regulations as it shall deem
appropriate for the proper administration of the Plan; (ix) delegate ministerial
duties to such of the Company’s employees as it so determines; and (x) make any
other determination and take any other action that the Committee deems necessary
or desirable for administration of the Plan.

(b) In no event, however, shall the Committee have the right, without
shareholder approval, to (i) lower the price of an Option after it is granted,
except in connection with adjustments provided in Section 14.1; (ii) take any
other action that is treated as a repricing under generally accepted accounting
principles; or (iii) cancel an Option at a time when its strike price exceeds
the Fair Market Value of the underlying stock, in exchange for another option,
restricted stock, or other equity, unless the cancellation and exchange occurs
in connection with a merger, acquisition, spin-off or other similar corporate
transaction.

(c) The effect on the vesting of an Award of a Company-approved leave of absence
or a Participant’s reduction in hours of employment or service shall be
determined by the Compensation Committee, whose determination shall be final.

(d) Decisions of the Committee shall be final, conclusive and binding on all
persons, including the Company, any Participant, any shareholder and any
Eligible Person. A majority of the members of the Committee may determine its
actions.

 

-2-



--------------------------------------------------------------------------------

SECTION 4. SHARES SUBJECT TO THE PLAN

 

4.1 Authorized Number of Shares

Subject to adjustment from time to time as provided in Section 14.1, a maximum
of 1,200,000 shares of Common Stock shall be available for issuance under the
Plan. Shares issued under the Plan shall be drawn from authorized and unissued
shares.

 

4.2 Share Usage

(a) Shares of Common Stock covered by an Award shall not be counted as used
unless and until they are actually issued and delivered to a Participant. If any
Award lapses, expires, terminates or is canceled prior to the issuance of shares
thereunder or if shares of Common Stock are issued under the Plan to a
Participant and thereafter are forfeited to or otherwise reacquired by the
Company, the shares subject to such Awards and the forfeited or reacquired
shares shall again be available for issuance under the Plan. Any shares of
Common Stock (i) tendered by a Participant or retained by the Company as full or
partial payment to the Company for the purchase price of an Award or to satisfy
tax withholding obligations in connection with an Award, or (ii) covered by an
Award that is settled in cash, or in a manner such that some or all of the
shares of Common Stock covered by the Award are not issued, shall be available
for Awards under the Plan. The number of shares of Common Stock available for
issuance under the Plan shall not be reduced to reflect any dividends or
dividend equivalents that are reinvested into additional shares of Common Stock
or credited as additional shares of Common Stock subject or paid with respect to
an Award.

(b) The Committee shall also, without limitation, have the authority to grant
Awards as an alternative to or as the form of payment for grants or rights
earned or due under other compensation plans or arrangements of the Company.

(c) Notwithstanding any other provision of the Plan to the contrary, the
Committee may grant Substitute Awards under the Plan. Substitute Awards shall
not reduce the number of shares authorized for issuance under the Plan. In the
event that an Acquired Entity has shares available for awards or grants under
one or more preexisting plans not adopted in contemplation of such acquisition
or combination, then, to the extent determined by the Board or the Compensation
Committee, the shares available for grant pursuant to the terms of such
preexisting plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to holders of common stock
of the entities that are parties to such acquisition or combination) may be used
for Awards under the Plan and shall not reduce the number of shares of Common
Stock authorized for issuance under the Plan; provided, however, that Awards
using such available shares shall not be made after the date awards or grants
could have been made under the terms of such preexisting plans, absent the
acquisition or combination, and shall only be made to individuals who were not
employees or directors of the Company or a Related Company prior to such
acquisition or combination. In the event that a written agreement between the
Company and an Acquired Entity pursuant to which a merger or consolidation or
statutory share exchange is completed is approved by the

 

-3-



--------------------------------------------------------------------------------

Board and that agreement sets forth the terms and conditions of the substitution
for or assumption of outstanding awards of the Acquired Entity, those terms and
conditions shall be deemed to be the action of the Committee without any further
action by the Committee, except as may be required for compliance with
Rule 16b-3 under the Exchange Act, and the persons holding such awards shall be
deemed to be Participants.

SECTION 5. ELIGIBILITY

An Award may be granted to any employee, officer or director of the Company or a
Related Company whom the Committee from time to time selects. An Award may also
be granted to any consultant, agent, advisor or independent contractor for bona
fide services rendered to the Company or any Related Company that (a) are not in
connection with the offer and sale of the Company’s securities in a
capital-raising transaction and (b) do not directly or indirectly promote or
maintain a market for the Company’s securities.

SECTION 6. AWARDS

 

6.1 Form, Grant and Settlement of Awards

The Committee shall have the authority, in its sole discretion, to determine the
type or types of Awards to be granted under the Plan. Such Awards may be granted
either alone or in addition to or in tandem with any other type of Award. Any
Award settlement may be subject to such conditions, restrictions and
contingencies as the Committee shall determine.

 

6.2 Evidence of Awards

Awards granted under the Plan shall be evidenced by a written, including an
electronic, instrument that shall contain such terms, conditions, limitations
and restrictions as the Committee shall deem advisable and that are not
inconsistent with the Plan.

 

6.3 Dividends and Distributions

Participants may, if the Committee so determines, be credited with dividends
paid with respect to shares of Common Stock underlying an Award in a manner
determined by the Committee in its sole discretion. The Committee may apply any
restrictions to the dividends or dividend equivalents that the Committee deems
appropriate. The Committee, in its sole discretion, may determine the form of
payment of dividends or dividend equivalents, including cash, shares of Common
Stock, Restricted Stock or Stock Units. Notwithstanding the foregoing, the right
to any dividends or dividend equivalents declared and paid on the number of
shares underlying an Option or a Stock Appreciation Right may not be contingent,
directly or indirectly on the exercise of the Option or Stock Appreciation
Right, and must comply with or qualify for an exemption under Section 409A. Also
notwithstanding the foregoing, the right to any dividends or dividend
equivalents declared and paid on Restricted Stock must (a) be paid at the same
time such dividends or dividend equivalents are paid to other shareholders and
(b) comply with or qualify for an exemption under Section 409A.

 

-4-



--------------------------------------------------------------------------------

SECTION 7. OPTIONS

 

7.1 Grant of Options

The Committee may grant Options, which shall be nonqualified stock options that
are not intended to qualify as “incentive stock options” as that term is defined
for purposes of Section 422 of the Code or any successor provision.

 

7.2 Option Exercise Price

Options shall be granted with an exercise price per share not less than 100% of
the Fair Market Value of the Common Stock on the Grant Date, except in the case
of Substitute Awards. Notwithstanding the foregoing, the Committee may grant
nonqualified stock options with an exercise price per share of less than the
Fair Market Value of the Common Stock on the Grant Date if the Option meets all
the requirements for Awards that are considered “deferred compensation” within
the meaning of Section 409A.

 

7.3 Term of Options

Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Option shall be ten
years from the Grant Date.

 

7.4 Exercise of Options

(a) The Committee shall establish and set forth in each instrument that
evidences an Option the time at which, or the installments in which, the Option
shall vest and become exercisable, any of which provisions may be waived or
modified by the Committee at any time.

(b) To the extent an Option has vested and become exercisable, the Option may be
exercised in whole or from time to time in part by delivery to or as directed or
approved by the Company of a properly executed stock option exercise agreement
or notice, in a form and in accordance with procedures established by the
Committee, setting forth the number of shares with respect to which the Option
is being exercised, the restrictions imposed on the shares purchased under such
exercise agreement or notice, if any, and such representations and agreements as
may be required by the Committee, accompanied by payment in full as described in
Sections 7.5. An Option may be exercised only for whole shares and may not be
exercised for less than a reasonable number of shares at any one time, as
determined by the Committee.

 

7.5 Payment of Exercise Price

The exercise price for shares purchased under an Option shall be paid in full to
the Company by delivery of consideration equal to the product of the Option
exercise price and the number of shares purchased. Such consideration must be
paid before the Company will issue the shares being purchased and must be in a
form or a combination of forms acceptable to the Committee for that purchase,
which forms may include:

(a) cash;

 

-5-



--------------------------------------------------------------------------------

(b) check or wire transfer;

(c) having the Company withhold shares of Common Stock that would otherwise be
issued on exercise of the Option that have an aggregate Fair Market Value equal
to the aggregate exercise price of the shares being purchased under the Option;

(d) tendering (either actually or, so long as the Common Stock is registered
under Section 12(b) or 12(g) of the Exchange Act, by attestation) shares of
Common Stock owned by the Participant that have an aggregate Fair Market Value
equal to the aggregate exercise price of the shares being purchased under the
Option;

(e) so long as the Common Stock is registered under Section 12(b) or 12(g) of
the Exchange Act, and to the extent permitted by law, delivery of a properly
executed exercise agreement or notice, together with irrevocable instructions to
a brokerage firm designated or approved by the Company to deliver promptly to
the Company the aggregate amount of proceeds to pay the Option exercise price
and any withholding tax obligations that may arise in connection with the
exercise, all in accordance with the regulations of the Federal Reserve Board;
or

(f) such other consideration as the Committee may permit.

 

7.6 Effect of Termination of Service

(a) The Committee shall establish and set forth in each instrument that
evidences an Option whether the Option shall continue to be exercisable, and the
terms and conditions of such exercise, after a Termination of Service, any of
which provisions may be waived or modified by the Committee at any time.

(b) If the exercise of the Option following a Participant’s Termination of
Service, but while the Option is otherwise exercisable, would be prohibited
solely because the issuance of Common Stock would violate the registration
requirements under the Securities Act or similar requirements under the laws of
any state or foreign jurisdiction, then the Option shall remain exercisable
until the earlier of (i) the Option Expiration Date and (ii) the expiration of a
period of three months (or such longer period of time as determined by the
Committee in its sole discretion) after the Participant’s Termination of Service
during which the exercise of the Option would not be in violation of such
Securities Act or other requirements.

 

-6-



--------------------------------------------------------------------------------

SECTION 8. STOCK APPRECIATION RIGHTS

 

8.1 Grant of Stock Appreciation Rights

The Committee may grant Stock Appreciation Rights to Participants at any time on
such terms and conditions as the Committee shall determine in its sole
discretion. An SAR may be granted in tandem with an Option or alone
(“freestanding”). The grant price of a tandem SAR shall be equal to the exercise
price of the related Option. The grant price of a freestanding SAR shall be
established in accordance with procedures for Options set forth in Section 7.2.
An SAR may be exercised upon such terms and conditions and for such term as the
Committee determines in its sole discretion; provided, however, that, subject to
earlier termination in accordance with the terms of the Plan and the instrument
evidencing the SAR, the maximum term of a freestanding SAR shall be ten years,
and in the case of a tandem SAR, (a) the term shall not exceed the term of the
related Option and (b) the tandem SAR may be exercised for all or part of the
shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option, except that the tandem SAR may be
exercised only with respect to the shares for which its related Option is then
exercisable.

 

8.2 Payment of SAR Amount

Upon the exercise of an SAR, a Participant shall be entitled to receive payment
in an amount determined by multiplying: (a) the difference between the Fair
Market Value of the Common Stock on the date of exercise over the grant price of
the SAR by (b) the number of shares with respect to which the SAR is exercised.
At the discretion of the Committee as set forth in the instrument evidencing the
Award, the payment upon exercise of an SAR may be in cash, in shares, in some
combination thereof or in any other manner approved by the Committee in its sole
discretion.

 

8.3 Waiver of Restrictions

The Committee, in its sole discretion, may waive any other terms, conditions or
restrictions on any SAR under such circumstances and subject to such terms and
conditions as the Committee shall deem appropriate.

SECTION 9. STOCK AWARDS, RESTRICTED STOCK AND STOCK UNITS

 

9.1 Grant of Stock Awards, Restricted Stock and Stock Units

The Committee may grant Stock Awards, Restricted Stock and Stock Units on such
terms and conditions and subject to such repurchase or forfeiture restrictions,
if any, which may be based on continuous service with the Company or a Related
Company or the achievement of any performance goals, as the Committee shall
determine in its sole discretion, which terms, conditions and restrictions shall
be set forth in the instrument evidencing the Award.

 

-7-



--------------------------------------------------------------------------------

9.2 Vesting of Restricted Stock and Stock Units

Upon the satisfaction of any terms, conditions and restrictions prescribed with
respect to Restricted Stock or Stock Units, or upon a Participant’s release from
any terms, conditions and restrictions of Restricted Stock or Stock Units, as
determined by the Committee (a) the shares of Restricted Stock covered by each
Award of Restricted Stock shall become freely transferable by the Participant,
and (b) Stock Units shall be paid in shares of Common Stock or, if set forth in
the instrument evidencing the Awards, in cash or a combination of cash and
shares of Common Stock. Any fractional shares subject to such Awards shall be
paid to the Participant in cash.

 

9.3 Waiver of Restrictions

The Committee, in its sole discretion, may waive the repurchase or forfeiture
period and any other terms, conditions or restrictions on any Restricted Stock
or Stock Unit under such circumstances and subject to such terms and conditions
as the Committee shall deem appropriate.

SECTION 10. PERFORMANCE AWARDS

 

10.1 Performance Shares

The Committee may grant Awards of Performance Shares, designate the Participants
to whom Performance Shares are to be awarded and determine the number of
Performance Shares and the terms and conditions of each such Award. Performance
Shares shall consist of a unit valued by reference to a designated number of
shares of Common Stock, which value may be paid to the Participant by delivery
of shares of Common Stock or, if set forth in the instrument evidencing the
Award, of such property as the Committee shall determine, including, without
limitation, cash, shares of Common Stock, other property, or any combination
thereof, upon the attainment of performance goals, as established by the
Committee, and other terms and conditions specified by the Committee. The amount
to be paid under an Award of Performance Shares may be adjusted on the basis of
such further consideration as the Committee shall determine in its sole
discretion.

 

10.2 Performance Units

The Committee may grant Awards of Performance Units, designate the Participants
to whom Performance Units are to be awarded and determine the number of
Performance Units and the terms and conditions of each such Award. Performance
Units shall consist of a unit valued by reference to a designated amount of
property other than shares of Common Stock, which value may be paid to the
Participant by delivery of such property as the Committee shall determine,
including, without limitation, cash, shares of Common Stock, other property, or
any combination thereof, upon the attainment of performance goals, as
established by the Committee, and other terms and conditions specified by the
Committee. The amount to be paid under an Award of Performance Units may be
adjusted on the basis of such further consideration as the Committee shall
determine in its sole discretion.

 

-8-



--------------------------------------------------------------------------------

SECTION 11. OTHER STOCK OR CASH-BASED AWARDS

Subject to the terms of the Plan and such other terms and conditions as the
Committee deems appropriate, the Committee may grant other incentives payable in
cash or in shares of Common Stock under the Plan.

SECTION 12. WITHHOLDING

The Company may require the Participant to pay to the Company the amount of
(a) any taxes that the Company is required by applicable federal, state, local
or foreign law to withhold with respect to the grant, vesting or exercise of an
Award (“tax withholding obligations”) and (b) any amounts due from the
Participant to the Company or to any Related Company (“other obligations”).
Notwithstanding any other provision of the Plan to the contrary, the Company
shall not be required to issue any shares of Common Stock or otherwise settle an
Award under the Plan until such tax withholding obligations and other
obligations are satisfied.

The Committee may permit or require a Participant to satisfy all or part of the
Participant’s tax withholding obligations and other obligations by (a) paying
cash to the Company, (b) having the Company withhold an amount from any cash
amounts otherwise due or to become due from the Company to the Participant,
(c) having the Company withhold a number of shares of Common Stock that would
otherwise be issued to the Participant (or become vested, in the case of
Restricted Stock) having a Fair Market Value equal to the tax withholding
obligations and other obligations, or (d) surrendering a number of shares of
Common Stock the Participant already owns having a value equal to the tax
withholding obligations and other obligations. The value of the shares so
withheld or tendered may not exceed the employer’s minimum required tax
withholding rate.

SECTION 13. ASSIGNABILITY

No Award or interest in an Award may be sold, assigned, pledged (as collateral
for a loan or as security for the performance of an obligation or for any other
purpose) or transferred by a Participant or made subject to attachment or
similar proceedings otherwise than by will or by the applicable laws of descent
and distribution, except to the extent the Participant designates one or more
beneficiaries on a Company-approved form who may exercise the Award or receive
payment under the Award after the Participant’s death. During a Participant’s
lifetime, an Award may be exercised only by the Participant. Notwithstanding the
foregoing, the Committee, in its sole discretion, may permit a Participant to
assign or transfer an Award subject to such terms and conditions as the
Committee shall specify.

SECTION 14. ADJUSTMENTS

 

14.1 Adjustment of Shares

In the event, at any time or from time to time, a stock dividend, stock split,
spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, statutory share exchange, distribution to shareholders other than
a normal cash dividend, or other change in

 

-9-



--------------------------------------------------------------------------------

the Company’s corporate or capital structure results in (a) the outstanding
shares of Common Stock, or any securities exchanged therefor or received in
their place, being exchanged for a different number or kind of securities of the
Company or (b) new, different or additional securities of the Company or any
other company being received by the holders of shares of Common Stock, then the
Committee shall make proportional adjustments in (i) the maximum number and kind
of securities available for issuance under the Plan; (ii) the maximum numbers
and kind of securities set forth in Section 15.3; and (iii) the number and kind
of securities that are subject to any outstanding Award and the per share price
of such securities, without any change in the aggregate price to be paid
therefor. The determination by the Committee, as to the terms of any of the
foregoing adjustments, shall be conclusive and binding.

Notwithstanding the foregoing, the issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, for cash
or property, or for labor or services rendered, either upon direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, outstanding Awards. Also notwithstanding the foregoing, a
dissolution or liquidation of the Company or a Company Transaction shall not be
governed by this Section 14.1 but shall be governed by Sections 14.2 and 14.3,
respectively.

 

14.2 Dissolution or Liquidation

To the extent not previously exercised or settled, and unless otherwise
determined by the Committee in its sole discretion, Awards shall terminate
immediately prior to the dissolution or liquidation of the Company. To the
extent a vesting condition, forfeiture provision or repurchase right applicable
to an Award has not been waived by the Committee, the Award shall be forfeited
immediately prior to the consummation of the dissolution or liquidation.

 

14.3 Change in Control

Notwithstanding any other provision of the Plan to the contrary, unless the
Committee shall determine otherwise in the instrument evidencing the Award or in
a written employment, services or other agreement between the Participant and
the Company or a Related Company, in the event of a Change in Control:

(a) All outstanding Awards, other than Performance Shares and Performance Units,
shall become fully and immediately vested and exercisable, and all applicable
restrictions or forfeiture provisions shall lapse, immediately prior to the
Change in Control and shall terminate at the effective time of the Change in
Control; provided, however, that with respect to a Change in Control that is a
Company Transaction in which such Awards could be converted, assumed or replaced
by the Successor Company, any such Awards that vest based on continuous
employment or service with the Company shall become fully and immediately

 

-10-



--------------------------------------------------------------------------------

vested and exercisable, and all applicable restrictions or forfeiture provisions
shall lapse, only if and to the extent such Awards are not converted, assumed or
replaced by the Successor Company. If an Option or a Stock Appreciation Right
shall become fully and immediately vested and exercisable in lieu of being
converted, assumed or replaced by the Successor Company in the event of a
Company Transaction, the Committee shall notify the Participant in advance of
the anticipated closing date of such transaction in writing or electronically
that the Option or Stock Appreciation Right shall be fully vested and
exercisable for a specified time period after the date of such notice, and the
Option or Stock Appreciation Right, to the extent not exercised, shall terminate
upon the expiration of such period, in each case conditioned on the consummation
of the Company Transaction. Such notice shall be given to the Participant at
least seven days prior to the expiration of such period.

For the purposes of this Section 14.3(a), an Award shall be considered
converted, assumed or replaced by the Successor Company if, following the
Company Transaction, the Option or right confers the right to purchase or
receive, for each share of Common Stock subject to the Award immediately prior
to the Company Transaction, the consideration (whether stock, cash or other
securities or property) received in the Company Transaction by holders of Common
Stock for each share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares); provided, however, that
if such consideration received in the Company Transaction is not solely common
stock of the Successor Company, the Committee may, with the consent of the
Successor Company, provide for the consideration to be received pursuant to the
Award, for each share of Common Stock subject thereto, to be solely common stock
of the Successor Company substantially equal in fair market value to the per
share consideration received by holders of Common Stock in the Company
Transaction. The determination of such substantial equality of value of
consideration shall be made by the Committee, and its determination shall be
conclusive and binding.

(b) All Performance Shares or Performance Units earned and outstanding as of the
date the Change in Control is determined to have occurred and for which the
payout level has been determined shall be payable in full in accordance with the
payout schedule pursuant to the instrument evidencing the Award. Any remaining
Performance Shares or Performance Units (including any applicable performance
period) for which the payout level has not been determined shall be prorated at
the target payout level up to and including the date of such Change in Control
and shall be payable in full at the target level in accordance with the payout
schedule pursuant to the instrument evidencing the Award. Any existing deferrals
or other restrictions not waived by the Committee in its sole discretion shall
remain in effect.

(c) Notwithstanding the foregoing, the Committee, in its sole discretion, may
instead provide, in the event of a Change in Control that is a Company
Transaction, that a Participant’s outstanding Awards shall terminate upon or
immediately prior to such Company Transaction and that such Participant shall
receive, in exchange therefor, a cash payment equal to the amount (if any) by
which (x) the value of the per share consideration received by holders of Common
Stock in the Company Transaction or, in the event the Company Transaction is one
of the transactions listed under subsection (c) in the definition of Company
Transaction or otherwise does not result in direct receipt of consideration by
holders of Common Stock, the value of the deemed per share consideration
received, in each case as determined by the Committee in its sole discretion,
multiplied by the number of

 

-11-



--------------------------------------------------------------------------------

shares of Common Stock subject to such outstanding Awards (to the extent then
vested and exercisable or whether or not then vested and exercisable, as
determined by the Committee in its sole discretion) exceeds (y) if
applicable, the respective aggregate exercise price or grant price for such
Awards.

 

14.4 Further Adjustment of Awards

Subject to Sections 14.2 and 14.3, the Committee shall have the discretion,
exercisable at any time before a sale, merger, consolidation, statutory share
exchange, reorganization, liquidation, dissolution or change of control of the
Company, as defined by the Committee, to take such further action as it
determines to be necessary or advisable with respect to Awards. Such authorized
action may include (but shall not be limited to) establishing, amending or
waiving the type, terms, conditions or duration of, or restrictions on, Awards
so as to provide for earlier, later, extended or additional time for exercise,
lifting restrictions and other modifications, and the Committee may take such
actions with respect to all Participants, to certain categories of Participants
or only to individual Participants. The Committee may take such action before or
after granting Awards to which the action relates and before or after any public
announcement with respect to such sale, merger, consolidation, statutory share
exchange, reorganization, liquidation, dissolution or change of control that is
the reason for such action.

 

14.5 No Limitations

The grant of Awards shall in no way affect the Company’s right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

 

14.6 Fractional Shares

In the event of any adjustment in the number of shares covered by any Award,
each such Award shall cover only the number of full shares resulting from such
adjustment.

 

14.7 Section 409A

Notwithstanding any other provision of the Plan to the contrary, (a) any
adjustments made pursuant to this Section 14 to Awards that are considered
“deferred compensation” within the meaning of Section 409A shall be made in
compliance with the requirements of Section 409A and (b) any adjustments made
pursuant to this Section 14 to Awards that are not considered “deferred
compensation” subject to Section 409A shall be made in such a manner as to
ensure that after such adjustment the Awards either (i) continue not to be
subject to Section 409A or (ii) comply with the requirements of Section 409A.

 

-12-



--------------------------------------------------------------------------------

SECTION 15. CODE SECTION 162(m) PROVISIONS

Notwithstanding any other provision of the Plan to the contrary, if the
Committee determines, at the time Awards are granted to a Participant who is, or
is likely to be as of the end of the tax year in which the Company would claim a
tax deduction in connection with such Award, a Covered Employee, then the
Committee may provide that this Section 15 is applicable to such Award.

 

15.1 Performance Criteria

(a) If an Award is subject to this Section 15, then the lapsing of restrictions
thereon and the distribution of cash, shares of Common Stock or other property
pursuant thereto, as applicable, shall be subject to the achievement of one or
more objective performance goals established by the Committee, which shall be
based on the attainment of specified levels of one of or any combination of the
following “performance criteria” for the Company as a whole or any business unit
of the Company, as reported or calculated by the Company: cash flows (including,
but not limited to, operating cash flow, free cash flow or cash flow return on
capital); working capital; earnings per share; book value per share; operating
income (including or excluding depreciation, amortization, extraordinary items,
restructuring charges or other expenses); revenues; operating margins; return on
assets; return on equity; debt; debt plus equity; market or economic value
added; stock price appreciation; total shareholder return; cost control;
strategic initiatives; market share; net income; return on invested capital;
improvements in capital structure; revenue growth rate; or customer
satisfaction, employee satisfaction, services performance, subscriber, cash
management or asset management metrics (together, the “Performance Criteria”).

(b) Such performance goals also may be based on the achievement of specified
levels of Company performance (or performance of an applicable affiliate or
business unit of the Company) under one or more of the Performance Criteria
described above relative to the performance of other corporations. Such
performance goals shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of,
Section 162(m) of the Code, or any successor provision thereto, and the
regulations thereunder.

(c) The Committee may provide, at the time it establishes performance goals for
any such Award, that any evaluation of performance shall include or exclude any
one or more of the following events that occurs during a performance period:
(i) asset write-downs; (ii) litigation or claim judgments or settlements;
(iii) the effect of changes in tax laws, accounting principles, or other laws or
provisions affecting reported results; (iv) any reorganization and restructuring
programs; (v) extraordinary nonrecurring items as described in Accounting
Principles Board Opinion No. 30 and/or in Management’s Discussion and Analysis
of Financial Condition and Results of Operations appearing in the Company’s
annual report to shareholders for the applicable year; (vi) acquisitions or
divestitures; (vii) foreign exchange gains and losses; and (viii) gains and
losses on asset sales. To the extent such inclusions or exclusions affect Awards
to Covered Employees, they shall be prescribed in a form that satisfies the
requirements for “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code, or any successor provision thereto.

 

-13-



--------------------------------------------------------------------------------

15.2 Compensation Committee Certification; Adjustment of Awards

(a) After the completion of each performance period, the Compensation Committee
shall certify the extent to which any performance goal established under this
Section 15 has been satisfied, and the amount payable as a result thereof, prior
to payment, settlement or vesting, as applicable, of any Award subject to this
Section 15.

(b) Notwithstanding any provision of the Plan other than Section 14, with
respect to any Award that is intended to qualify as performance-based
compensation subject to this Section 15, the Committee may adjust downward, but
not upward, the amount payable pursuant to such Award, and the Committee may not
waive the achievement of the applicable performance goals except in the case of
the death or Disability of the Covered Employee.

 

15.3 Limitations

Subject to adjustment from time to time as provided in Section 14.1, no Covered
Employee may be granted Awards other than Performance Units or other cash-based
awards subject to this Section 15 in any calendar year period with respect to
more than the following: (a) 600,000 shares for Options or SARs; (b) 300,000
shares for Restricted Stock, Restricted Stock Units or Performance Shares; and
(c) 300,000 shares for other stock-based Awards. The maximum dollar value
payable with respect to Performance Units or other cash-based awards subject to
this Section 15 granted to any Covered Employee in any one calendar year is
$1,000,000.

The Committee shall have the power to impose such other restrictions on Awards
subject to this Section 15 as it may deem necessary or appropriate to ensure
that such Awards satisfy all requirements for “performance-based compensation”
within the meaning of Section 162(m)(4)(C) of the Code, or any successor
provision thereto.

SECTION 16. AMENDMENT AND TERMINATION

 

16.1 Amendment, Suspension or Termination

The Board or the Compensation Committee may amend, suspend or terminate the Plan
or any portion of the Plan at any time and in such respects as it shall deem
advisable; provided, however, that, to the extent required by applicable law,
regulation or stock exchange rule, shareholder approval shall be required for
any amendment to the Plan; and provided, further, that any amendment that
requires shareholder approval may be made only by the Board. Subject to
Section 16.3, the Committee may amend the terms of any outstanding Award,
prospectively or retroactively.

 

16.2 Term of the Plan

Unless sooner terminated as provided herein, the Plan shall terminate ten years
from the Effective Date. After the Plan is terminated, no future Awards may be
granted, but Awards previously granted shall remain outstanding in accordance
with their applicable terms and conditions and the Plan’s terms and conditions.

 

-14-



--------------------------------------------------------------------------------

16.3 Consent of Participant

The amendment, suspension or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant’s consent,
materially adversely affect any rights under any Award theretofore granted to
the Participant under the Plan. Notwithstanding the foregoing, any adjustments
made pursuant to Section 15 shall not be subject to these restrictions.

SECTION 17. GENERAL

 

17.1 No Individual Rights

No individual or Participant shall have any claim to be granted any Award under
the Plan, and the Company has no obligation for uniformity of treatment of
Participants under the Plan. Furthermore, nothing in the Plan or any Award
granted under the Plan shall be deemed to constitute an employment contract or
confer or be deemed to confer on any Participant any right to continue in the
employ of, or to continue any other relationship with, the Company or any
Related Company or limit in any way the right of the Company or any Related
Company to terminate a Participant’s employment or other relationship at any
time, with or without cause.

 

17.2 Issuance of Shares

Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company’s counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.

The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made.

As a condition to the exercise of an Option or any other receipt of Common Stock
pursuant to an Award under the Plan, the Company may require (a) the Participant
to represent and warrant at the time of any such exercise or receipt that such
shares are being purchased or received only for the Participant’s own account
and without any present intention to sell or distribute such shares and (b) such
other action or agreement by the Participant as may from time to time be
necessary to comply with the federal, state and foreign securities laws. At the
option of the Company, a stop-transfer order against any such shares may be
placed on the

 

-15-



--------------------------------------------------------------------------------

official stock books and records of the Company, and a legend indicating that
such shares may not be pledged, sold or otherwise transferred, unless an opinion
of counsel is provided (concurred in by counsel for the Company) stating that
such transfer is not in violation of any applicable law or regulation, may be
stamped on stock certificates to ensure exemption from registration. The
Committee may also require the Participant to execute and deliver to the Company
a purchase agreement or such other agreement as may be in use by the Company at
such time that describes certain terms and conditions applicable to the shares.

To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.

 

17.3 Indemnification

Each person who is or shall have been a member of the Board, or a committee
appointed by the Board, or an officer of the Company to whom authority was
delegated in accordance with Section 3, shall be indemnified and held harmless
by the Company against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit or proceeding to which such person may be
a party or in which such person may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
such person in settlement thereof, with the Company’s approval, or paid by such
person in satisfaction of any judgment in any such claim, action, suit or
proceeding against such person; provided, however, that such person shall give
the Company an opportunity, at its own expense, to handle and defend the same
before such person undertakes to handle and defend it on such person’s own
behalf, unless such loss, cost, liability or expense is a result of such
person’s own willful misconduct or except as expressly provided by statute.

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such person may be entitled under the
Company’s articles of incorporation or bylaws, as a matter of law, or otherwise,
or of any power that the Company may have to indemnify or hold harmless.

 

17.4 No Rights as a Shareholder

Unless otherwise provided by the Committee or in the instrument evidencing the
Award or in a written employment, services or other agreement, no Award, other
than a Stock Award or Restricted Stock, shall entitle the Participant to any
cash dividend, voting or other right of a shareholder unless and until the date
of issuance under the Plan of the shares that are the subject of such Award.

 

-16-



--------------------------------------------------------------------------------

17.5 Compliance With Laws and Regulations

The Plan and Awards granted under the Plan are intended to be exempt from the
requirements of Section 409A to the maximum extent possible, whether pursuant to
the short-term deferral exception described in Treasury Regulation
Section 1.409A-1(b)(4), the exclusion applicable to stock options, stock
appreciation rights and certain other equity-based compensation under Treasury
Regulation Section 1.409A-1(b)(5), or otherwise. To the extent Section 409A is
applicable to the Plan or any Award granted under the Plan, it is intended that
the Plan and any Awards granted under the Plan shall comply with the deferral,
payout and other limitations and restrictions imposed under Section 409A.
Notwithstanding any other provision of the Plan or any Award granted under the
Plan to the contrary, the Plan and any Award granted under the Plan shall be
interpreted, operated and administered in a manner consistent with such
intentions. Without limiting the generality of the foregoing, and
notwithstanding any other provision of the Plan or any Award granted under the
Plan to the contrary, with respect to any payments and benefits under the Plan
or any Award granted under the Plan to which Section 409A applies, all
references in the Plan or any Award granted under the Plan to the termination of
the Participant’s employment or service are intended to mean the Participant’s
“separation from service,” within the meaning of Section 409A(a)(2)(A)(i). In
addition, if the Participant is a “specified employee,” within the meaning of
Section 409A, then to the extent necessary to avoid subjecting the Participant
to the imposition of any additional tax under Section 409A, amounts that would
otherwise be payable under the Plan or any Award granted under the Plan during
the six-month period immediately following the Participant’s “separation from
service,” within the meaning of Section 409A(a)(2)(A)(i), shall not be paid to
the Participant during such period, but shall instead be accumulated and paid to
the Participant (or, in the event of the Participant’s death, the Participant’s
estate) in a lump sum on the first business day after the earlier of the date
that is six months following the Participant’s separation from service or the
Participant’s death. Notwithstanding any other provision of the Plan to the
contrary, the Committee, to the extent it deems necessary or advisable in its
sole discretion, reserves the right, but shall not be required, to unilaterally
amend or modify the Plan and any Award granted under the Plan so that the Award
qualifies for exemption from or complies with Section 409A; provided, however,
that the Committee makes no representations that Awards granted under the Plan
shall be exempt from or comply with Section 409A and makes no undertaking to
preclude Section 409A from applying to Awards granted under the Plan.

 

17.6 Participants in Other Countries or Jurisdictions

Without amending the Plan, the Committee may grant Awards to Eligible Persons
who are foreign nationals on such terms and conditions different from those
specified in the Plan as may, in the judgment of the Committee, be necessary or
desirable to foster and promote achievement of the purposes of the Plan and
shall have the authority to adopt such modifications, procedures, subplans and
the like as may be necessary or desirable to comply with provisions of the laws
or regulations of other countries or jurisdictions in which the Company or any
Related Company may operate or have employees to ensure the viability of the
benefits from Awards granted to Participants employed in such countries or
jurisdictions, meet the requirements that permit the Plan to operate in a
qualified or tax-efficient manner, comply with applicable foreign laws or
regulations and meet the objectives of the Plan.

 

-17-



--------------------------------------------------------------------------------

17.7 No Trust or Fund

The Plan is intended to constitute an “unfunded” plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.

 

17.8 Successors

All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all the business and/or assets of the
Company.

 

17.9 Severability

If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the Committee’s
determination, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or Award, and the
remainder of the Plan and any such Award shall remain in full force and effect.

 

17.10 Choice of Law and Venue

The Plan, all Awards granted thereunder and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Washington without
giving effect to principles of conflicts of law. Participants irrevocably
consent to the nonexclusive jurisdiction and venue of the state and federal
courts located in the State of Washington.

 

17.11 Legal Requirements

The granting of Awards and the issuance of shares of Common Stock under the Plan
are subject to all applicable laws, rules and regulations and to such approvals
by any governmental agencies or national securities exchanges as may be
required.

SECTION 18. EFFECTIVE DATE

The effective date (the “Effective Date”) is the date on which the Plan is
adopted by the Board; provided, however, that no Awards other than SARs that are
settled in cash, Performance Units or other cash-based awards may be granted
prior to the date shareholders approve the Plan.

 

-18-



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

As used in the Plan,

“Acquired Entity” means any entity acquired by the Company or a Related Company
or with which the Company or a Related Company merges or combines.

“Award” means any Option, Stock Appreciation Right, Stock Award, Restricted
Stock, Stock Unit, Performance Share, Performance Unit, cash-based award or
other incentive payable in cash or in shares of Common Stock as may be
designated by the Committee from time to time.

“Board” means the Board of Directors of the Company.

“Cause,” unless otherwise defined in the instrument evidencing an Award or in a
written employment, services or other agreement between the Participant and the
Company or a Related Company, means: (a) conviction of a felony or misdemeanor
involving moral turpitude; (b) engaging in illegal business practices or other
practices contrary to the written policies of the Company; (c) misappropriation
of assets of the Company; (d) continual or repeated insobriety or drug use;
(e) continual or repeated absence for reasons other than disability or sickness,
(f) fraud; (g) embezzlement; (h) violation of the Company’s written conflict of
interest policies, in each case as determined by the Committee, whose
determination shall be conclusive and binding.

“Change in Control,” unless the Committee determines otherwise with respect to
an Award at the time the Award is granted or unless otherwise defined for
purposes of an Award in a written employment, services or other agreement
between the Participant and the Company or a Related Company, means the
occurrence of any of the following events:

(a) an acquisition by any Entity of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 40% or more of either (1) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (2) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege where the security being so converted was
not acquired directly from the Company by the party exercising the conversion
privilege, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Related Company, or (iv) any acquisition by any Entity pursuant to a
transaction that meets the conditions of clauses (i), (ii) and (iii) set forth
in the definition of Company Transaction;

 

A-1



--------------------------------------------------------------------------------

(b) a change in the composition of the Board during any two-year period such
that the individuals who, as of the beginning of such two-year period,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that for purposes of this
definition, any individual who becomes a member of the Board subsequent to the
beginning of the two-year period, whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least two-thirds of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; and
provided further, however, that any such individual whose initial assumption of
office occurs as a result of or in connection with an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of an
Entity other than the Board shall not be considered a member of the Incumbent
Board; or

(c) consummation of a Company Transaction.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” has the meaning set forth in Section 3.1.

“Common Stock” means the common stock, no par value, of the Company.

“Company” means Key Tronic Corporation, a Washington corporation.

“Company Transaction,” unless the Committee determines otherwise with respect to
an Award at the time the Award is granted or unless otherwise defined for
purposes of an Award in a written employment, services or other agreement
between the Participant and the Company or a Related Company, means consummation
of:

(a) a merger or consolidation of the Company with or into any other company;

(b) a statutory share exchange pursuant to which the Company’s outstanding
shares are acquired or a sale in one transaction or a series of transactions
undertaken with a common purpose of all or substantially all of the Company’s
outstanding voting securities; or

(c) a sale, lease, exchange or other transfer in one transaction or a series of
related transactions undertaken with a common purpose of all or substantially
all of the Company’s assets,

excluding, however, in each case, a transaction pursuant to which

(i) the Entities who are the beneficial owners of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Company Transaction will beneficially own, directly or indirectly, at least 50%
of the outstanding shares of common stock, and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, of the Successor Company in substantially the same proportions as
their ownership, immediately prior to such Company Transaction, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities;

 

A-2



--------------------------------------------------------------------------------

(ii) no Entity (other than the Company, any employee benefit plan (or related
trust) of the Company, a Related Company or a Successor Company) will
beneficially own, directly or indirectly, 40% or more of, respectively, the
outstanding shares of common stock of the Successor Company or the combined
voting power of the outstanding voting securities of the Successor Company
entitled to vote generally in the election of directors unless such ownership
resulted solely from ownership of securities of the Company prior to the Company
Transaction; and

(iii) individuals who were members of the Incumbent Board will, immediately
after the consummation of the Company Transaction, constitute at least a
majority of the members of the board of directors of the Successor Company.

Where a series of transactions undertaken with a common purpose is deemed to be
a Company Transaction, the date of such Company Transaction shall be the date on
which the last of such transactions is consummated.

“Compensation Committee” means the Compensation Committee of the Board.

“Covered Employee” means a “covered employee” as that term is defined for
purposes of Section 162(m)(3) of the Code or any successor provision.

“Disability,” unless otherwise defined by the Committee from time to time for
purposes of the Plan, means a period of disability during which a Participant
qualifies for benefits under the Company’s then-current long-term disability
plan or, in the case of a Participant who is not an employee of the Company,
means a period of disability during which such Participant, if he or she were an
employee of the Company, would qualify for benefits under the Company’s
then-current current long-term disability plan.

“Effective Date” has the meaning set forth in Section 18.

“Eligible Person” means any person eligible to receive an Award as set forth in
Section 5.

“Entity” means any individual, entity or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act).

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Fair Market Value” means the closing price for the Common Stock on any given
date during regular trading, or if not trading on that date, such price on the
last preceding date on which the Common Stock was traded, unless determined
otherwise by the Committee using such methods or procedures as it may establish.

 

A-3



--------------------------------------------------------------------------------

“Grant Date” means the later of (a) the date on which the Committee completes
the corporate action authorizing the grant of an Award or such later date
specified by the Committee and (b) the date on which all conditions precedent to
an Award have been satisfied, provided that conditions to the exercisability or
vesting of Awards shall not defer the Grant Date.

“Option” means a right to purchase Common Stock granted under Section 7.

“Option Expiration Date” means the last day of the maximum term of an Option.

“Outstanding Company Common Stock” has the meaning set forth in the definition
of “Change in Control.”

“Outstanding Company Voting Securities” has the meaning set forth in the
definition of “Change in Control.”

“Parent Company” means a company or other entity that, as a result of a Company
Transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries.

“Participant” means any Eligible Person to whom an Award is granted.

“Performance Award” means an Award of Performance Shares or Performance Units
granted under Section 10.

“Performance Criteria” has the meaning set forth in Section 15.1.

“Performance Share” means an Award of units denominated in shares of Common
Stock granted under Section 10.1.

“Performance Unit” means an Award of units denominated in cash or property other
than shares of Common Stock granted under Section 10.2.

“Plan” means the Key Tronic Corporation 2010 Incentive Plan.

“Related Company” means any entity that is directly or indirectly controlled by,
in control of or under common control with the Company.

“Restricted Stock” means an Award of shares of Common Stock granted under
Section 9, the rights of ownership of which are subject to restrictions
prescribed by the Committee.

“Retirement,” unless otherwise defined in the instrument evidencing the Award or
in a written employment, services or other agreement between the Participant and
the Company or a Related Company, means “Retirement” as defined for purposes of
the Plan by the Committee or, if not so defined, means Termination of Service on
or after the later of (i) the date a Participant attains age 65 and (ii) the
fifth anniversary of the date the Participant commenced employment or a service
relationship with the Company.

 

A-4



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Section 409A” means Section 409A of the Code.

“Stock Appreciation Right” or “SAR” means a right granted under Section 8.1 to
receive the excess of the Fair Market Value of a specified number of shares of
Common Stock over the grant price.

“Stock Appreciation Right Expiration Date” means the last day of the maximum
term of a Stock Appreciation Right.

“Stock Award” means an Award of shares of Common Stock granted under Section 9,
the rights of ownership of which are not subject to restrictions prescribed by
the Committee.

“Stock Unit” means an Award denominated in units of Common Stock granted under
Section 9.

“Substitute Awards” means Awards granted or shares of Common Stock issued by the
Company in substitution or exchange for awards previously granted by an Acquired
Entity.

“Successor Company” means the surviving company, the successor company or Parent
Company, as applicable, in connection with a Company Transaction.

“Termination of Service” means a termination of employment or service
relationship with the Company or a Related Company for any reason, whether
voluntary or involuntary, including by reason of death, Disability or
Retirement. Any question as to whether and when there has been a Termination of
Service for the purposes of an Award and the cause of such Termination of
Service shall be determined by the Company’s chief human resources officer or
other person performing that function or, with respect to directors and
executive officers, by the Compensation Committee, whose determination shall be
conclusive and binding. Transfer of a Participant’s employment or service
relationship between the Company and any Related Company shall not be considered
a Termination of Service for purposes of an Award. Unless the Compensation
Committee determines otherwise, a Termination of Service shall be deemed to
occur if the Participant’s employment or service relationship is with an entity
that has ceased to be a Related Company. A Participant’s change in status from
an employee of the Company or a Related Company to a nonemployee director,
consultant, advisor or independent contractor of the Company or a Related
Company or a change in status from a nonemployee director, consultant, advisor
or independent contractor of the Company or a Related Company to an employee of
the Company or a Related Company, shall not be considered a Termination of
Service.

“Vesting Commencement Date” means the Grant Date or such other date selected by
the Committee as the date from which an Award begins to vest.

 

A-5



--------------------------------------------------------------------------------

Key Tronic Corporation

Recoupment Policy

In the event of a restatement of the Company’s consolidated financial statements
(beginning with the financial statements for the quarterly period ending July 3,
2010), the Company shall have the right pursuant to this “Recoupment Policy” to
take appropriate action to recoup from any executive officer (as defined for
purposes of Rule 3b-7 promulgated under the Securities Exchange Act of 1934 or
any successor rule or regulation) (an “executive officer”) any portion of any
bonus or other equity or non-equity compensation received by the executive
officer the grant of which was tied to the achievement of one or more specific
performance targets, with respect to the period for which such financial
statements are or will be restated (the “Recoupment Amount”), regardless of
whether the executive officer engaged in any misconduct or was at fault or
responsible in any way for causing the restatement, if, as a result of such
restatement, the executive officer otherwise would not have received such bonus
or other compensation (or portion thereof). In the event the Company is entitled
to, and seeks, recoupment under this Recoupment Policy, the executive officer
will promptly reimburse the Recoupment Amount to which the Company is entitled
to recoup hereunder. In the event the executive officer fails to make prompt
reimbursement of any such Recoupment Amount to which the Company is entitled to
recoup and as to which the Company seeks recoupment under this Recoupment
Policy, the Company shall have the right to deduct such Recoupment Amount from
the compensation or other payments due to the executive officer from the Company
or (ii) to take any other appropriate action to recoup such Recoupment Amount.
For purposes of this Recoupment Policy, the Recoupment Amount shall be
calculated on an after-tax basis unless such restatement results from the
executive officer’s misconduct within the meaning of Section 304 of the
Sarbanes-Oxley Act of 2002. The Company does not waive its right to seek
recoupment of any Recoupment Amount as described under this Recoupment Policy
for failure to demand repayment or reduce the payments made to the executive
officer. Any such waiver must be done in a writing that is signed by both the
Company and the executive officer. The rights contained in this Recoupment
Policy shall be in addition to, and shall not limit, any other rights or
remedies that the Company may have under law or in equity, including, without
limitation, any rights the Company may have under any other Company agreement or
arrangement with the executive officer. Adopted April 21, 2010.



--------------------------------------------------------------------------------

KEY TRONIC CORPORATION

2010 INCENTIVE PLAN

STOCK APPRECIATION RIGHTS AWARD NOTICE

Key Tronic Corporation (the “Company”) hereby grants to you a Stock Appreciation
Rights Award (the “Award”) under the Company’s 2010 Incentive Plan (the “Plan”).
The Award is subject to all the terms and conditions set forth in this Award
Notice (this “Award Notice”) and in the Stock Appreciation Rights Agreement (the
“Agreement”), which is attached to and incorporated into this Award Notice in
its entirety. Except as expressly provided otherwise in this Award Notice or in
the Agreement, the Award is subject to the terms and conditions set forth in the
Plan and the Plan Summary, which are available from the current administrator of
the Plan and are incorporated into this Award Notice in their entirety.

 

Participant:                                              Grant Date:   
                                                          [date of Board
approval of grant] Number of Stock Appreciation Rights:   
                                          Base Price (per Right):   
                                          Stock Appreciation Rights Expiration
Date:                                                              (subject to
earlier termination in accordance with the terms of the Plan and the Agreement)
[Insert date that is five years from the Grant Date] Vesting and Exercisability
Schedule:    The Award will vest in accordance with the schedule set forth in
Exhibit A attached to this Award Notice Retention Requirement    Shares issued
pursuant to the Award will be subject to the retention requirement set forth in
Exhibit A attached to this Award Notice

Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, this Award Notice, including Exhibit A to this Award Notice, the
Agreement and the Plan. You further acknowledge that as of the Grant Date, this
Award Notice, the Agreement and the Plan set forth the entire understanding
between you and the Company regarding the Award and supersede all prior oral and
written agreements on the subject.

 

KEY TRONIC CORPORATION     PARTICIPANT      

 

By:  

 

    Signature Its:  

 

            Date:  

 

Attachments:     Address:  

 

1. Stock Appreciation Rights Agreement      

 

2. 2010 Incentive Plan     Taxpayer ID:  

 

3. Plan Summary      



--------------------------------------------------------------------------------

KEY TRONIC CORPORATION

2010 INCENTIVE PLAN

STOCK APPRECIATION RIGHTS AGREEMENT

Pursuant to your Stock Appreciation Rights Award Notice (the “Award Notice”) and
this Stock Appreciation Rights Agreement (this “Agreement”), Key Tronic
Corporation (the “Company”) has granted you a Stock Appreciation Rights Award
(the “Award”) under its 2010 Incentive Plan (the “Plan”) of the number of Stock
Appreciation Rights indicated in your Award Notice (the “Stock Appreciation
Rights”) at the Base Price indicated in your Award Notice. Capitalized terms not
explicitly defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.

The details of the Award are as follows:

1. Vesting and Exercisability. Subject to the limitations contained herein, the
Award will vest and become exercisable as provided in your Award Notice,
provided that vesting will cease upon the termination of your employment or
service relationship with the Company or a Related Company, and the unvested
portion of the Award will terminate.

2. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, you may not exercise the Award, to the extent the Award is payable in
shares of Common Stock, for shares of Common Stock unless the shares of Common
Stock issuable upon exercise are registered under the Securities Act or, if such
shares are not then so registered, the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of the Award for shares of Common Stock must also
comply with other applicable laws and regulations governing the issuance of
shares of Common Stock under the Plan, and you may not exercise the Award for
shares of Common Stock if the Company determines that such exercise would not be
in material compliance with such laws and regulations.

3. Method of Exercise and Form of Payment. You may exercise the Award or a
portion of the Award by giving written notice to the Company, in form and
substance satisfactory to the Company, which will state your election to
exercise the Award and the number of Stock Appreciation Rights you are
exercising. Upon the exercise of the Award, you will be entitled to receive
payment in cash in an amount determined by multiplying: (a) the difference
between the per share Fair Market Value of the Common Stock on the date of
exercise over the per share Base Price of the Stock Appreciation Right set forth
in the Award Notice by (b) the number of Stock Appreciation Rights exercised.
Subject to shareholder approval of the Plan, the payment upon exercise of an
Award may be made solely in shares of Common Stock, in cash, or in some
combination of cash and shares of Common Stock or in any other manner approved
by the Committee in its sole discretion.



--------------------------------------------------------------------------------

4. Treatment Upon Termination of Employment or Service Relationship. The
unvested portion of the Award will terminate automatically and without further
notice immediately upon termination of your employment or service relationship
with the Company or a Related Company for any reason (“Termination of Service”).
You may exercise the vested portion of the Award as follows:

(a) General Rule. You must exercise the vested portion of the Award on or before
the earlier of (i) 90 days after your Termination of Service and (ii) the Stock
Appreciation Right Expiration Date;

(b) Retirement or Disability. If your employment or service relationship
terminates due to Retirement or Disability, you must exercise the vested portion
of the Award on or before the earlier of (i) 180 days after your Termination of
Service and (ii) the Stock Appreciation Right Expiration Date.

(c) Death. If your employment or service relationship terminates due to your
death, the vested portion of the Award must be exercised on or before the
earlier of (i) one year after your Termination of Service and (ii) the Stock
Appreciation Right Expiration Date. If you die after your Termination of Service
but while the Award is still exercisable, the vested portion of the Award may be
exercised until the earlier of (x) one year after the date of death and (y) the
Stock Appreciation Right Expiration Date; and

(d) Cause. The vested portion of the Award will automatically expire at the time
the Company first notifies you of your Termination of Service for Cause, unless
the Committee determines otherwise. If your employment or service relationship
is suspended pending an investigation of whether you will be terminated for
Cause, all your rights under the Award likewise will be suspended during the
period of investigation. If any facts that would constitute termination for
Cause are discovered after your Termination of Service, any Award you then hold
may be immediately terminated by the Committee.

It is your responsibility to be aware of the date the Award terminates.

 

  5. Change in Control

Notwithstanding any provision in the Plan to the contrary, the Award will
automatically become fully and immediately exercisable immediately prior to a
Change in Control and to the extent not exercised shall terminate at the
effective time of the Change in Control.

5. Limited Transferability. During your lifetime only you can exercise the
Award. The Award is not transferable except by will or by the applicable laws of
descent and distribution. The Plan provides for exercise of the Award by a
beneficiary designated on a Company-approved form or the personal representative
of your estate. Notwithstanding the foregoing, the Committee, in its sole
discretion, may permit you to assign or transfer the Award, subject to such
terms and conditions as specified by the Committee.

 

-2-



--------------------------------------------------------------------------------

6. Withholding Taxes. As a condition to the exercise of any portion of an Award,
you must make such arrangements as the Company may require for the satisfaction
of any federal, state, local or foreign withholding tax obligations that may
arise in connection with such exercise.

7. Award Not an Employment or Service Contract. Nothing in the Plan or any Award
granted under the Plan will be deemed to constitute an employment contract or
confer or be deemed to confer any right for you to continue in the employ of, or
to continue any other relationship with, the Company or any Related Company or
limit in any way the right of the Company or any Related Company to terminate
your employment or other relationship at any time, with or without Cause.

8. No Right to Damages. You will have no right to bring a claim or to receive
damages if you are required to exercise the vested portion of the Award within
90 days (180 days in the case of Retirement or Disability and one year in the
case of death) of the Termination of Service or if any portion of the Award is
canceled or expires unexercised. The loss of existing or potential profit in
Awards will not constitute an element of damages in the event of your
Termination of Service for any reason even if the termination is in violation of
an obligation of the Company or a Related Company to you.

9. Binding Effect. This Agreement will inure to the benefit of the successors
and assigns of the Company and be binding on you and your heirs, executors,
administrators, successors and assigns.

[Insert these sections for non-US Residents only: 10. Limitation on Rights; No
Right to Future Grants; Extraordinary Item of Compensation. By entering into
this Agreement and accepting the grant of the Award evidenced hereby, you
acknowledge that: (a) the Plan is discretionary in nature and may be amended,
suspended or terminated by the Company at any time; (b) the grant of the Award
is a one-time benefit that does not create any contractual or other right to
receive future grants of awards or benefits in lieu of awards; (c) all
determinations with respect to any such future awards, including, but not
limited to, the times when awards will be granted, the number of rights subject
to each award, the award base price, and the time or times when each award will
be exercisable, will be at the sole discretion of the Company; (d) your
participation in the Plan is voluntary; (e) the value of the Award is an
extraordinary item of compensation that is outside the scope of your employment
contract, if any; (f) the Award is not part of normal or expected compensation
for purposes of calculating any benefits, severance, resignation, termination,
redundancy, end-of-service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments, and you will have no entitlement to
compensation or damages as a consequence of your forfeiture of any unvested
portion of the Award as a result of your Termination of Service for any reason;
(g) the vesting of the Award ceases upon your Termination of Service for any
reason except as may otherwise be explicitly provided in the Plan or this
Agreement or otherwise permitted by the Committee; (h) the future value of the
Common Stock is unknown and cannot be predicted with certainty; (i) if the
Common Stock does not increase in value, the Award will have no value; and
(j) in the event that you are not a direct employee of the Company, the grant of
the Award will not be interpreted to form an employment or other relationship
with the Company.

 

-3-



--------------------------------------------------------------------------------

11. Employee Data Privacy. By entering into this Agreement and accepting the
Award, you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Award and the Plan; (b) understand that the Company and your employer may, for
the purpose of implementing, administering and managing the Plan, hold certain
personal information about you, including, but not limited to, your name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title and details of all awards
or entitlement to payment of the Award granted to you under the Plan or
otherwise (“Data”); (c) understand that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, including any broker with whom any shares of Common Stock issued upon
exercise of the Award may be deposited, and that these recipients may be located
in your country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than your country; (d) waive any
data privacy rights you may have with respect to the Data; and (e) authorize the
Company, its Related Companies and its agents to store and transmit such
information in electronic form.

 

-4-